Citation Nr: 0527766	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran reportedly had periods of active duty service 
between 1943 and 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in March 
2005 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran's only service connected disability is 
schizophrenia evaluated as 100 percent disabling.  

2.  The veteran is able to perform the basic functions of 
self-care and is not so helpless due to his service-connected 
schizophrenia as to be in need of the regular aid and 
attendance of another individual.

3.  The veteran is not substantially confined to his house 
due to his service-connected schizophrenia.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in December 2002, 
July 2004 and March 2005 VCAA letters and the statement of 
the case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the July 2004 and March 
2005 VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2004 and March 2005 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim have been accomplished and that adjudication of 
the claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In an October 2004 statement, the veteran reported 
that he did not have any further evidence to submit in 
support of his claim.  The Board finds that no further action 
is required by VA to assist the veteran with the claims.  

Criteria and Analysis

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on the basis of being housebound.  In that 
regard, compensation at the aid and attendance rate is 
payable when the veteran, due to service- connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38  U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record reveals that the veteran's only service 
connected disability is schizophrenia which has been 
evaluated as 100 percent disabling.  

A May 2002 VA clinical record includes the notation that the 
veteran had chronic osteoarthritis of the hips and low back 
which limited his ambulation.  

A separate clinical record also dated in May 2002 indicates 
that the veteran complained of irritability and an inability 
to be around people.  People made him nervous.  Objectively, 
the veteran was alert, oriented, cooperative without 
depressed mood but a somewhat constricted affect.  Speech was 
goal directed and no delusions were present.  The veteran 
denied suicidal or homicidal thoughts, intent or plans.  
Judgment was fair.  The assessment was that the veteran had 
mild symptoms.  

The veteran was afforded an Aid and Attendance or Housebound  
Examination in November 2002.  The veteran arrived 
unaccompanied.  He was neat in appearance.  The examiner 
noted that the veteran was not hospitalized.  Disabilities 
noted were that the veteran was slightly shaky all the time; 
he had difficulty buttoning his clothes because of the 
shaking; he had a poor grip and tended to drop things; he as 
able to feed himself and use an electric razor but he was 
unable to get into a tub or shower and sponge bathe only.  It 
was noted that he had poor balance and was prone to falls.  
He also had leg pain.  The veteran had stiffness in his 
shoulders and was unable to raise his arms over his head.  He 
was occasionally incontinent.  His wife had Alzheimer's 
disease and could not help the veteran at all.  The veteran 
was able to walk one block without the assistance of others.  
He only left his house for doctors' appointments and to shop 
for food.  He used a walker and had a motorized scooter.  
Diagnoses were diabetes mellitus Type II, schizoaffective 
disorder, diabetic retinopathy and peripheral neuropathy.  
The examiner opined that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
institutional care.  

A November 2002 VA clinical record includes diagnoses of 
incipient cataract, visual field defect not otherwise 
specified, schizoaffective disorder, diabetic retinopathy not 
otherwise specified, primary open angle glaucoma, and myopia.  

In December 2002, the veteran submitted a statement 
requesting Aid and Attendance due to problems with personal 
hygiene.  

A December 2002 statement which is signed by many laypersons 
indicates that the undersigned agreed that the veteran was in 
need of aid and attendance due to declining health and a 
nervous condition.  

A private physician wrote in December 2002 that the veteran 
had diabetes, peripheral vascular disease and neuropathy 
which had affected the veteran's ability to ambulate and care 
for himself. 

The most recent VA Aid and Attendance or Housebound  
Examination was conducted in April 2005.  The veteran arrived 
by car unaccompanied.  He was neat in appearance and well 
nourished.  The examiner noted that the veteran was not 
hospitalized.  Reported problems were that the veteran had a 
slight tremor at all times; he had difficulty buttoning his 
clothes because of the shaking; he had a poor grip and tended 
to drop things and he was unable to get into a tub or shower 
and sponge bathe only.  He was unable to bend over to care 
for his feet.  It was noted that the veteran had poor balance 
and was prone to falls. He had fallen in the past but there 
were no severe injuries.  The veteran had stiffness in his 
shoulders and was unable to raise his arms over his head.  He 
was occasionally incontinent.  He was unable to prepare a 
meal and primarily eat sandwiches.  He could take his own 
medication but he sometimes did not properly take his 
insulin.  He reported that he got claustrophobic in closed 
places but not usually at home.  The examiner commented that 
the veteran was unable to walk without the assistance of 
another.  The veteran was able to leave his house for 
doctors' appointments and to shop for food.  He used a walker 
and had a motorized scooter.  Diagnoses were diabetic 
retinopathy, diabetes mellitus Type II, schizoaffective 
disorder, hypertension, peripheral neuropathy and glaucoma.  
The examiner opined that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
institutional care.  The examiner further noted that, while 
the veteran required the aid and attendance of another 
person, it was speculative at that time as to whether the 
service-connected schizophrenia was part of the problem.  

After reviewing the claims file, the Board must conclude that 
the criteria for aid and attendance benefits are not met.  
The evidence of records shows that the veteran is not a 
patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, or so nearly 
helpless and blind as to need the aid and assistance of 
another person.  While eye problems were noted, there is no 
indication that that the veteran was blind and he has not 
alleged such symptomatology.  Moreover, the veteran does not 
establish a factual need for aid and attendance due to 
service-connected disabilities.  Although the veteran does 
require the use of a cane and motorized scooter, he is 
nevertheless shown to be able to walk within the home 
premises, and is capable of dressing himself, keeping himself 
ordinarily clean and presentable and feeding himself.  While 
it was noted that the veteran was unable to prepare meals, he  
was able to feed himself by sandwiches and there was no 
indication that the veteran was malnourished.  The veteran 
has alleged that he has problems with hygiene but this was 
not noted in any clinical records or in the reports of the 
aid and attendance examinations.  The veteran was described 
as neat in appearance at the time of both VA examinations.  
The veteran can attend to the wants and needs of nature and 
protect himself from the hazards and dangers incident to his 
daily environment.  It is not established that his service- 
connected schizophrenia renders him unable to attend to the 
needs of daily living without the regular aid and assistance 
of another person.  He is not prevented from performing 
activities outside his home, such as going to the doctor or 
shopping for food.  He is independent and can manage his own 
affairs.  He arrived unaccompanied at both VA examinations, 
apparently by driving himself.  The examiner who conducted 
the most recent VA examination determined that it would be 
speculative to determine that the veteran's only service 
connected disability, schizophrenia, resulted in a need for 
the aid and attendance of another.  

The only evidence of record which indicates that the veteran 
requires the aid and attendance of another as a result of his 
service-connected disability is the veteran's own allegations 
and the lay statement submitted in support of the claim.  The 
Board finds, however, that greater probative weight is be 
accorded the findings included in the report of the most 
recent VA examination.  This evidence was based on a physical 
examination of the veteran and was promulgated by a trained 
medical professional who was specifically asked to determine, 
based on his professional judgment, if the veteran required 
the aid and attendance of another as a result of his service 
connected disability.  The examiner determined that such a 
link was not present without the resort to speculation.  The 
opinion from the veteran and the lay statement do not have 
the same probative value.  A layperson is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that the 
requirements for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
not been met.  

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  As 
discussed, there is no evidence to indicate that the veteran 
is housebound.  He is not substantially confined, as a result 
of his service- connected schizophrenia, to his dwelling and 
the immediate premises, nor is he institutionalized due to 
his service-connected disability.


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


